GLICKSTEIN, HUGH S,, Senior Judge.
This is an appeal from a final judgment entered after default against two dissolved corporations. We reverse and remand.
The record reflects a factual scenario akin to that in Electric Engineering Company, Inc. v. General Electric Canada, 610 So.2d 51 (Fla. Bd DCA 1992).
The affidavits filed in the trial court establish excusable neglect. Although it is not necessary to establish a meritorious defense by affidavit, the record reflects the existence of one. Due diligence has also been shown. Accordingly, the default should have been set aside by the trial court.
WARNER, C.J., and STONE, J., concur.